
	
		II
		110th CONGRESS
		1st Session
		S. 2065
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide assistance to community health coalitions to
		  increase access to and improve the quality of health care
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Coalitions for Access
			 and Quality Improvement Act of 2007.
		2.PurposeIs it the purpose of this Act to provide
			 assistance to community health coalitions (as defined in section (c)(1)) that
			 have a clearly defined local need to increase access to and improve the quality
			 of health care services through activities that—
			(1)develop or
			 strengthen the coordination of services to allow all individuals, including
			 uninsured and low-income individuals, to receive efficient and higher quality
			 care and to gain entry into and receive services from a comprehensive system of
			 medical, dental, pharmaceutical, and behavioral health care;
			(2)develop efficient
			 and sustainable infrastructure for a healthcare delivery system characterized
			 by effective collaboration, information sharing, and clinical and financial
			 coordination among all types of providers of care in the community; and
			(3)develop or
			 strengthen activities related to providing coordinated care for individuals
			 with chronic conditions.
			3.Community
			 coalitions for access and quality improvement
			(a)Grants To
			 strengthen the effectiveness, efficiency, and coordination of
			 servicesThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall award grants to eligible
			 entities assist in the development of integrated health care delivery systems
			 to serve defined communities of individuals to—
				(1)improve the
			 efficiency of and coordination among the providers providing services through
			 such systems;
				(2)assist local
			 communities in developing programs targeted toward preventing and managing
			 chronic diseases; and
				(3)expand and
			 enhance the services provided through such systems.
				(b)Eligible
			 entitiesTo be eligible to receive a grant under this section, an
			 entity shall—
				(1)represent a
			 balanced consortium—
					(A)whose principal
			 purpose is to assure the sustainable capacity for the provision of a broad
			 range of coordinated services for all residents within a community defined in
			 the entity’s grant application as described in paragraph (2); and
					(B)that includes at
			 least one of each of the following providers that serve the community (unless
			 such provider does not exist within the community, declines or refuses to
			 participate, or places unreasonable conditions on their participation)—
						(i)a
			 federally qualified health center (as defined in section 1861(aa) of the Social
			 Security Act (42 U.S.C. 1395x(aa)));
						(ii)rural health
			 clinics and rural health networks (as defined in section 1861(aa) of the Social
			 Security Act (42 U.S.C. 1395x(aa)));
						(iii)a
			 hospital with a low-income utilization rate that is greater than 25 percent (as
			 defined in section 1923(b)(3) of the Social Security Act (42 U.S.C.
			 1396r-4(b)(3))), or a Critical Access Hospital (as defined in section 19(c)(2)
			 of such Act (42 U.S.C. 1395i-4(c)(2)));
						(iv)a
			 public health department; and
						(v)an
			 interested public or private sector health care provider or an organization
			 that has traditionally served the medically uninsured and low-income
			 individuals; and
						(2)submit to the
			 Secretary an application, at such time, in such manner, and containing such
			 information and the Secretary may require, including—
					(A)a clear
			 description of the community to be served and access, quality, and efficiency
			 outcomes to be achieved under the grant;
					(B)a description of
			 the providers who will participate in the community coalition under the grant
			 and each provider’s contribution to the care of individuals in the
			 community;
					(C)a description of
			 the activities that the applicant and the community coalition propose to
			 perform under the grant to further the objectives of this section;
					(D)evidence
			 demonstrating that the applicant is an established coalition with an ability to
			 build on the current system for serving the community by involving providers
			 who have traditionally provided a significant volume of care for uninsured and
			 low-income individuals for that community;
					(E)evidence
			 demonstrating the coalition's ability to develop coordinated systems of care
			 that either directly provide or ensure the prompt provision of a broad range of
			 high quality, accessible services, including, as appropriate, primary,
			 secondary, and tertiary services as well as pharmacy, substance abuse,
			 behavioral health and oral health services, in a manner that assures continuity
			 of care in the community;
					(F)evidence of
			 community involvement, including the business community, in the development,
			 implementation, and direction of the system of care that the coalition proposes
			 to assure;
					(G)evidence
			 demonstrating the coalition’s ability to ensure that participating individuals
			 are enrolled in health care coverage programs, both public and private, for
			 which the individuals are eligible;
					(H)a plan for
			 leveraging other sources of revenue, which may include State and local sources
			 and private grant funds, and integrating current and proposed new funding
			 sources in a manner to assure long-term sustainability of the system of
			 care;
					(I)a plan for the
			 evaluation of the activities carried out under the grant, including measurement
			 of progress toward the goals and objectives of the program and the use of
			 evaluation findings to improve system performance;
					(J)evidence
			 demonstrating fiscal responsibility through the use of appropriate accounting
			 procedures and management systems;
					(K)evidence
			 demonstrating commitment to serve the community without regard to the ability
			 of an individual or family to pay by arranging for or providing free or reduced
			 charge care for the poor; and
					(L)such other
			 information as the Secretary may require.
					(c)LimitationsThe
			 term of an initial grant to an eligible entity under this section shall be 3
			 fiscal years. An entity may receive an extension for 2 additional years
			 if—
				(1)the eligible
			 entity submits to the Secretary a request for a grant for such additional
			 period;
				(2)the Secretary
			 determines that current performance justifies the granting of such an
			 extension; and
				(3)the Secretary
			 determines that granting such extension is necessary to further the objectives
			 described in subsection (a).
				(d)PrioritiesIn
			 awarding grants under this section, the Secretary—
				(1)may provide
			 priority to applicants that demonstrate the greatest extent of unmet need in
			 the community to be served for a more coordinated system of care; and
				(2)shall provide
			 priority to applicants that best promote the objectives of this section, taking
			 into consideration the extent to which the applicant—
					(A)identifies a
			 community whose geographical area has a high or increasing percentage of
			 individuals who are uninsured or low-income;
					(B)demonstrates that
			 the applicant has included in its community coalition providers, support
			 systems, and programs that have a tradition of serving individuals and families
			 in the community who are uninsured or earn below 200 of the Federal poverty
			 level;
					(C)demonstrates that
			 the proposed coalition activities would expand the utilization of preventive
			 and primary care services for uninsured and underinsured individuals and
			 families in the community, including pharmaceuticals, behavioral and mental
			 health services, oral health services, or substance abuse services;
					(D)proposes
			 approaches that would improve coordination between health care providers and
			 appropriate social service providers;
					(E)demonstrates
			 collaboration with State and local governments;
					(F)demonstrates that
			 the applicant makes use of non-Federal contributions to the greatest extent
			 possible; or
					(G)demonstrates the
			 likelihood that the proposed activities will lead to sustainable integrated
			 delivery systems as additional efforts of health systems development
			 evolve.
					(e)Use of
			 funds
				(1)Use by
			 grantees
					(A)In
			 generalExcept as provided in paragraphs (2) and (3), a grantee
			 shall use amounts provided under this section only for—
						(i)direct expenses
			 associated with achieving the greater integration of a health care delivery
			 system so that the system either directly provides or ensures the provision of
			 a broad range of culturally competent services, including, as appropriate,
			 primary, secondary, and tertiary care as well as oral health, substance abuse,
			 behavioral and mental health, and pharmaceutical services; and
						(ii)direct patient
			 care and service expansions to fill identified or documented gaps within an
			 integrated delivery system.
						(B)Specific
			 usesUpon compliance with subparagraph (A) a grantees may use
			 amounts provided under this section for the following:
						(i)To
			 provide increases in outreach activities and to close gaps in health care
			 service, including referrals to specialty services and prescription drugs and
			 conducting ongoing outreach to health disparity populations.
						(ii)To
			 make improvements to care management and delivery of patient-centered care,
			 including patient navigation services.
						(iii)To make
			 improvements to coordinate transportation to health care facilities.
						(iv)The development
			 of provider networks and other innovative models to engage physicians in
			 voluntary efforts to serve the medically underserved within a community.
						(v)Recruitment,
			 training, and compensation of necessary personnel.
						(vi)The acquisition
			 of technology for the purpose of coordinating care and improving provider
			 communication, including the implementation of shared information systems or
			 shared clinical systems.
						(vii)The development
			 of common processes such as mechanisms for determining eligibility for the
			 programs provided through the system, common identification cards, sliding
			 scale discounts, and the monitoring and tracking of outcomes.
						(viii)The
			 development of specific prevention and disease management tools and
			 processes.
						(ix)Language access
			 services.
						(x)The
			 facilitation of the involvement of community organizations to provide better
			 access to high quality health care services to individuals at risk for, or who
			 have, chronic diseases or cancer.
						(xi)Helping patients
			 overcome barriers within the health care system to ensure prompt diagnostic and
			 treatment resolution of an abnormal finding of cancer or chronic
			 disease.
						(2)Direct patient
			 care limitationNot to exceed 20 percent of the amounts received
			 under a grant under this section may be used for providing direct patient care
			 and services.
				(3)Reservation of
			 funds for national program purposesThe Secretary may use not to
			 exceed 7 percent of the amount appropriated to carry out this section each
			 fiscal year to enter into contracts with an organization that has expertise in
			 facilitating peer to peer technical assistance among grantees, to obtain
			 assistance of experts and consultants, to hold meetings, to develop tools, to
			 disseminate information, to demonstrate access, quality and efficiency outcomes
			 for sustainability, and for evaluations.
				(f)Requirements
				(1)Evaluation of
			 effectivenessAn entity that receive a grant under this section
			 shall annually submit to the Secretary a report concerning—
					(A)the progress made
			 in meeting the goals and measurable objectives set forth in the grant
			 application submitted by the entity under subsection (b);
					(B)the extent to
			 which activities carried out by the entity under the grant have—
						(i)improved the
			 effectiveness, efficiency, and coordination of services for uninsured and
			 low-income individuals in the community served by such entity, using commonly
			 accepted outcome measures;
						(ii)resulted in the
			 provision of better quality health care for individuals and families in the
			 community served; and
						(iii)resulted in the
			 provision of health care to such individuals at lower cost than would have been
			 possible in the absence of the activities conducted by such entity; and
						(C)the findings of
			 an independent financial audit conducted on all records that relate to the
			 disposition of funds received under the grant.
					(2)ProgressThe
			 Secretary may not renew a grant under this section unless the Secretary
			 determines that the coalition has made reasonable and demonstrable progress in
			 meeting the goals and objectives set forth in the grant application for the
			 preceding fiscal year.
				(g)Maintenance of
			 effortWith respect to activities for which a grant under this
			 section is authorized, the Secretary may award such a grant only if the
			 applicant and each of the participating providers agree that the grantee and
			 each such provider will maintain its expenditures of non-Federal funds for such
			 activities at a level that is not less then the level of such expenditures
			 during the fiscal year immediately preceding the fiscal year for which the
			 applicant is applying to receive such grant.
			(h)Technical
			 assistanceThe Secretary may, either directly or by grant or
			 contract, provide any entity that receives a grant under this section with
			 technical and other nonfinancial assistance necessary to enable the entity to
			 comply with the requirements of this section. The purposes of this section may
			 be achieved by grant or contract with State and national not-for-profit
			 organizations with expertise in building successful community
			 coalitions.
			(i)Evaluation of
			 programNot later than September 30, 2012, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report that
			 describes the extent to which projects funded under this section have been
			 successful in improving the effectiveness, efficiency, and coordination of
			 services in the communities served by such projects, including whether the
			 projects resulted in the provision of better quality health care for such
			 individuals, and whether such care was provided at lower costs than would have
			 been provided in the absence of such projects.
			(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
				(1)$75,000,000 for
			 fiscal year 2008;
				(2)$100,000,000 for
			 fiscal year 2009;
				(3)$125,000,000 for
			 fiscal year 2010;
				(4)$150,000,000 for
			 fiscal year 2011; and
				(5)$175,000,000 for
			 fiscal year 2012.
				
